COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 BNSF RAILWAY COMPANY,                          §
                                                                No. 08-13-00268-CV
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                                 34th District Court
 SALVADOR L. ACOSTA,                            §
                                                              of El Paso County, Texas
                  Appellee.                     §
                                                               (TC# 2012-DCV01607)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order denying summary judgment, render

judgment granting summary judgment in favor of Appellant, and dismiss the case.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF NOVEMBER, 2014.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Parks, Judge
Parks, Judge, sitting by assignment